t c summary opinion united_states tax_court vonnie w gillispie petitioner and mike gillispie intervenor vv commissioner of internal revenue respondent docket no 10884-99s filed date vonnie w gillispie pro_se mike gillispie pro_se jillena a warner for respondent ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not ‘unless otherwise indicated all section references are to the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure - - reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner’s federal income taxes and an addition_to_tax as follows addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure - after concessions the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 for the deficiency and addition_to_tax background vonnie w gillispie petitioner and mike gillispie intervenor were married during the years in issue and divorced on date during the years in issue intervenor was the sole_proprietor of a residential and commercial painting business known as mike’s painting intervenor maintained an individual business checking account for mike’s painting petitioner and intervenor maintained separate checking accounts in petitioner and intervenor filed joint federal_income_tax returns for and the return was prepared by jo abney ms abney intervenor’s aunt and was filed on date a schedule c profit or loss from business for mike’s painting was attached to the return the schedule c reported gross_income of dollar_figure and expenses of dollar_figure resulting in business income of dollar_figure on date respondent mailed a notice_of_deficiency to petitioner and intervenor for their and tax years as a result of supplemental substantiation from intervenor after the issuance of the notice_of_deficiency respondent concedes that there is no deficiency in income_tax due from either petitioner or intervenor for on the basis of the supplemental information provided by intervenor respondent decreased the deficiency and addition_to_tax amounts determined in the notice_of_deficiency and currently claims that there is a deficiency of dollar_figure and an addition_to_tax of dollar_figure for the revised deficiency stems from respondent’s disallowance for lack of substantiation of a portion of costs of goods sold and business_expenses reported on the schedule c for mike’s painting a portion of the revised deficiency is attributable to an increase in self-employment_tax due to the adjustments to the schedule c on date petitioner filed her petition with this court at approximately the same time petitioner submitted to respondent a form_8857 request for innocent spouse relief and separation of liability and equitable relief requesting relief under sec_6015 petitioner subsequently amended her petition to claim relief under sec_6015 petitioner included a copy of her form_8857 with her amended petition on date intervenor filed his petition with this court intervenor’s case was subsequently dismissed for lack of jurisdiction on the ground that the filing fee was not paid intervenor has filed a notice of intervention in this proceeding and objects to petitioner’s being relieved of liability under sec_6015 discussion petitioner does not dispute the revised deficiency amount for or that the return for that year was not timely filed both petitioner and respondent agree that petitioner is entitled to relief under sec_6015 on the basis of this agreement respondent has calculated that petitioner and intervenor are jointly liable for dollar_figure of the revised deficiency and that intervenor is solely liable for the remaining dollar_figure respondent has also calculated that petitioner and intervenor are jointly liable for dollar_figure of the revised addition_to_tax and that intervenor is solely liable for the remaining dollar_figure of the addition_to_tax respondent’s calculations are based on the application of sec_6015 b which generally provides that for purposes of determining the proper allocation of a deficiency under sec_6015 items giving rise toa deficiency that are allocable to the nonrequesting spouse must petitioner does not argue that she is entitled to relief from joint_and_several_liability under either sec_6015 or f also be allocated to the requesting spouse if the requesting spouse received a tax_benefit from the items on the joint_return sec_6015 b 117_tc_279 respondent contends and petitioner does not dispute that petitioner benefited from the schedule c items giving rise to the deficiency in the amounts listed above as previously mentioned intervenor has filed a notice of intervention in this proceeding and objects to petitioner’s being relieved of liability under sec_6015 sec_6015 grants the nonelecting spouse some participatory entitlement in an action to determine the electing spouse’s right to relief from joint_and_several_liability pursuant to sec_6015 114_tc_354 therefore in light of intervenor’s opposition to petitioner’s being granted relief from joint_and_several_liability we shall proceed to examine the requirements of sec_6015 to decide whether petitioner is entitled to relief under this subsection sec_6015 provides relief from joint_and_several_liability for spouses either no longer married legally_separated or living apart generally this avenue of relief allows a spouse to elect to be treated for purposes of determining tax_liability as if separate returns had been filed sec_6015 provides in pertinent part sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d burden_of_proof --except as provided in subparagraph a ii or c of paragraph each individual who elects the application of this subsection shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual blection --- c election not valid with respect to certain deficiencies --if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise toa deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion the items giving rise to the deficiency for related to intervenor’s sole_proprietorship mike’s painting ‘the allocation of business deductions is expected to follow the ownership of the business ’ charlton v commissioner tcmemo_2001_76 quoting s rept pincite 1998_3_cb_537 in the instant case the items giving rise to the deficiency are allocable solely to intervenor because he - owned mike’s painting and as more fully explained later the evidence does not indicate that petitioner was involved in the business rowe v commissioner tcmemo_2001_325 charlton v commissioner supra thus petitioner is entitled to the relief which she and respondent have agreed to unless it is shown that petitioner had actual knowledge at the time she signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to her sec_6015 c because the instant case involves disallowed deductions it must be shown that petitioner had actual knowledge of the factual circumstances which made the business_expenses unallowable as deductions 116_tc_198 petitioner contends that she was not involved with mike’s painting she did not have access to intervenor’s business records and she did not know he maintained an office for the business in lexington kentucky petitioner claims she did not have any idea of the tax_liability attributable to mike’s painting and points out that her name was not on any of the accounts related to the business intervenor argues that petitioner was aware of everything about mike’s painting and that she assisted in running the business and keeping track of as previously mentioned on supra pp items giving rise to a deficiency that are allocable to intervenor must also be allocated to petitioner to the extent she received a tax_benefit from the items on the joint_return sec_6015 b --- - business receipts intervenor claims that petitioner maintained business records for mike’s painting on her computer and that he was not involved in keeping the records intervenor also claims that petitioner should be held liable for the deficiency attributable to the business because joint returns were filed for and petitioner was responsible for putting together the information that was used to complete the schedule c for mike’s painting respondent contends that he cannot demonstrate that petitioner had actual knowledge and therefore proposes to grant petitioner relief under sec_6015 respondent argues that since intervenor has not introduced credible_evidence demonstrating that petitioner had actual knowledge of any item creating the deficiency petitioner is entitled to relief under sec_6015 intervenor has filed his notice of intervention for the purpose of opposing petitioner’s claim for relief under sec_6015 if intervenor can establish that petitioner had actual knowledge of the erroneous business deductions then petitioner should not be entitled to relief under sec_6015 c the relevant inguiry is whether petitioner knew or believed that the costs and business_expenses reported on the return were overstated rowe v commissioner supra at trial petitioner credibly testified that she was not involved in the --- - operation of mike’s painting she was unaware of the bussiness’s financial transactions and she did not have access to the business records the evidence in the record shows that intervenor maintained a separate individual business account for mike’s painting and he admitted at trial that petitioner did not have signatory authority on the account at trial ms abney testified that she prepared the schedule c based on check stubs receipts and invoices which were provided to her in plastic bags she testified that she was not provided with any computer printouts and that she did not know whether petitioner used her computer to maintain business records for mike’s painting ms abney further testified that she did not sit down with petitioner and go over the business records pertaining to mike’s painting intervenor’s testimony that petitioner was involved in the operation of mike’s painting and maintained the business records is not corroborated by other testimony and is not supported by the evidence in the record but even if petitioner had some involvement with the business there is no evidence in the record that she had knowledge of the facts that gave rise to the deficiency accordingly we conclude that petitioner did not have actual knowledge of the factual circumstances which made the business_expenses unallowable as deductions because it has not been shown that petitioner knew or - believed that the business_expenses reported on the return were overstated as previously mentioned petitioner does not dispute respondent’s application of sec_6015 b to allocate dollar_figure of the revised deficiency and dollar_figure of the revised addition_to_tax to both petitioner and intervenor accordingly we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 to the extent she did not receive a tax_benefit from intervenor’s erroneous business deductions decision will be entered under rule
